FILED
                           NOT FOR PUBLICATION                              JAN 10 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LESLEY FELIZ, on behalf of the Estate of         No. 12-55955
Stephen Jeffrey Clevenger and as
Guardian Ad Litem for L.P.F., a minor and        D.C. No. 8:10-cv-01664-CJC-
L. P. F., a minor,                               MLG

              Plaintiffs - Appellants,
                                                 MEMORANDUM*
  v.

THE COUNTY OF ORANGE, a
Governmental Entity and SANDRA
HUTCHENS, Orange County Sheriff, in
her individual and official capacity,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                     Argued and Submitted December 6, 2013
                              Pasadena, California

Before: PREGERSON, BERZON, and CHRISTEN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Lesley Feliz, as guardian ad litem for L.P.F., the minor daughter of Stephen

Clevenger, appeals the denial of her motion to reconsider the district court’s order

granting summary judgment in favor of Defendants in this case arising out of

Clevenger’s suicide death at the Orange County Jail. We reverse the district

court’s denial of the motion for reconsideration.

      (1) The district court abused its discretion in denying reconsideration with

respect to the dismissal of L.P.F.’s Fourteenth Amendment claim. The First

Amended Complaint (“FAC”) asserts claims for civil rights violations pursuant to

42 U.S.C. § 1983 and for wrongful death under state law. The § 1983 cause of

action has two components: (1) a claim “on behalf of [Clevenger], by and through

his Successor in Interest, L.P.F.,” for violations of Clevenger’s Fourth and

Fourteenth Amendment rights; and (2) a personal claim “on behalf of L.P.F.” for

violations of L.P.F.’s Fourteenth Amendment rights.

      The district court — perhaps not noticing L.P.F.’s personal Fourteenth

Amendment claim — entered judgment in favor of Defendants as to the § 1983

claim in its entirety, because L.P.F. lacked standing to assert claims on behalf of

the estate. Feliz’s motion for reconsideration asserted that the district court erred

by granting summary judgment on the § 1983 claim because, inter alia, “[t]he

Fourteenth Amendment . . . ‘loss of companionship’ claim, goes to . . . both


                                           2
children . . . of the decedent[;]” so L.P.F. “has, at least both a Wrongful Death and

Fourteenth Amendment . . . § 1983 claim.” In reply, Feliz further noted that

“L.P.F., has an independent Fourteen Amendment Claim . . . which right is entirely

separate from the survival rights of the Estate . . . .”

         A motion for reconsideration “may be granted . . . to correct manifest errors

of law or fact upon which the judgment rests[.]” Allstate Ins. Co. v. Herron, 634
F.3d 1101, 1111 (9th Cir. 2011). Here, the district court committed manifest legal

error by entering judgment on the entire § 1983 claim. L.P.F.’s personal

Fourteenth Amendment claim does not depend on whether L.P.F. has standing to

assert claims on behalf of the estate. See Lemire v. California Dep't of Corr. &

Rehab., 726 F.3d 1062, 1075 (9th Cir. 2013). The dismissal of this claim is

reversed.

         (2) Defendants request that we nonetheless affirm the entry of judgment on

L.P.F.’s individual Fourteenth Amendment claim because the FAC fails to

“allege[] sufficiently deliberate wrongful conduct” to state a claim. We decline to

do so.

         The district court has not reviewed the sufficiency of L.P.F.’s personal

Fourteenth Amendment claim. Even if Defendants are correct and the FAC fails to

plead sufficient facts to state a claim, entry of judgment in favor of the Defendants


                                             3
at this juncture would be inconsistent with the directive that leave to amend should

be liberally granted. See Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995).

We therefore remand to the district court to consider the sufficiency of the

pleadings and to grant leave to amend, if appropriate.

      (3) As we have reversed the entry of judgment with respect to L.P.F.’s

federal cause of action, we likewise reverse the district court’s dismissal of the

state law wrongful death claim. We remand for the district court to reconsider

whether to exercise supplemental jurisdiction over the state law claim.

      (4) This disposition shall have no effect on the district court’s entry of

judgment in favor of Defendants with respect to all claims brought on behalf of

Clevenger’s estate. At oral argument, counsel for Feliz agreed to dismiss the

appeal with regard to those derivative claims.

      Defendants shall bear the costs on appeal.

      REVERSED AND REMANDED.




                                           4